Citation Nr: 1722924	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for an anal or rectal disability, to include hemorrhoids.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and gastritis.  

6.  Entitlement to service connection for a skin disability, to include rashes and as due to in-service chemical exposure.  

7.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  

8.  Entitlement to a compensable disability rating for a dental nerve injury.  
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by various Department of Veterans Affairs' (VA) Regional Offices (RO), as set forth in greater detail below.  Jurisdiction of this case currently rests with the RO in Waco, Texas.   

First, and in pertinent part, a May 2007 rating decision by the RO in Muskogee, Oklahoma, denied entitlement to service connection for a left hand scar, hemorrhoids, bilateral hearing loss, a bilateral foot disability, and a right ankle disability, and further continued the previously assigned noncompensable disability rating for a dental nerve injury.

With regard to the Veteran's left hand scar claim, a subsequent December 2008 rating decision awarded the Veteran a noncompensable disability rating for a left hand dorsal surface scar.  As this constitutes a complete grant of the Veteran's service connection claim, this matter is not before the Board at this time.

With regard to the Veteran's anal/rectal claim, the Board notes that the Veteran initially filed a claim for entitlement to service connection for hemorrhoids.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination, the Board has expanded the Veteran's claim to include all anal and rectal disabilities, and the issue has been re-characterized as stated on the title page.  

Further, and in pertinent part, a November 2009 rating decision by the RO in Waco, Texas, denied entitlement to service connection for GERD, rashes, and sleep apnea.  Again, the Veteran's claims for rashes and GERD have been expanded to accommodate the full realm of disabilities for which the Veteran may be entitled to service connection, as set forth on the title page.  Id.  

With further regard to the Veteran's gastrointestinal claim, the Board notes that the Veteran did not submit a Notice of Disagreement (NOD) for this issue.  However, the RO continued to adjudicate this claim, including in a January 2014 rating decision; an October 2014 rating decision; a January 2015 Supplemental Statement of the Case (SSOC); and a June 2016 SSOC.  Accordingly, the Veteran has reason to believe that this issue remains on appeal, such that the Board is obligated to address the matter at this time.  See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

The Veteran requested the opportunity to testify before a Decision Review Officer (DRO) hearing on his March 2008 and June 2010 substantive appeals.   Subsequently, in March 2011, the Veteran requested that a travel board hearing be scheduled.  However, in June 2013, the Veteran submitted a written statement withdrawing his request for a Board hearing.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Finally, the issue of entitlement to a disability rating in excess of 50 percent for PTSD was raised in a February 2016 claim, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran's foot, gastrointestinal, skin, sleep apnea, hearing loss, and dental nerve injury claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with an anal or rectal disability, to include hemorrhoids, at any time during the pendency of this appeal.  

2.  The Veteran has a current right ankle disability.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's right ankle disability was incurred in or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anal or rectal disability, to include hemorrhoids, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In no less than four letters, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  See VCAA letter, dated February 2005, June 2005, February 2007, and July 2009.  Subsequent Statements of the Case (SOC) provided further notice regarding the issue of entitlement to service connection.  See Statement of the Case, dated December 2007 and June 2010.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service, private, and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone multiple VA examinations in connection with his claims.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales in support of the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will thus review the merits of the Veteran's claims.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for an anal or rectal disability; bilateral hearing loss; and a right ankle disability.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Accordingly, the Board will analyze the evidence of record against the criteria set forth above.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Anal or Rectal Disability

The Board first turns to the Veteran's anal/rectal disability claim.  

The threshold question is whether the Veteran actually has the disability for which service connection is being sought; specifically, an anal or rectal disability, to include hemorrhoids.  This element of service connection is satisfied if there is evidence that a disability existed at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence of record does not demonstrate that the Veteran has been diagnosed with an anal or rectal disability, to include hemorrhoids, at any time during the pendency of this appeal.  To that end, the Veteran underwent VA examination in July 2008 and reported symptoms of anal itching, diarrhea, pain, tenesmus, swelling, and perianal discharge, at that time.  However, the examiner recorded only one instance of anal bleeding in the Veteran's medical history, in October 2007, with no subsequent episodes of bleeding or thrombosis.  No abnormal results were observed upon examination, to include evidence of hemorrhoids.  As such, the examiner declined to diagnose the Veteran with an anal or rectal disability at that time.  The additional evidence of record, to include private treatment records and VA treatment records spanning July 2001 to September 2001 and May 2006 to February 2016, are silent for a diagnosis of, or treatment for, a rectal or anal disability, to include hemorrhoids.  As such, the Board does not find competent evidence of the current disability for which benefits are being sought.  

In making this determination, the Board acknowledges that the Veteran's filing of a claim implies that such a diagnosis exists.  However, the Veteran lacks the appropriate medical training and expertise to diagnose a medical condition or to assess the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Thus, the most probative evidence of record reflects that the Veteran has not been diagnosed with an anal or rectal disability at any time during the pendency of the claim.  Accordingly, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer, 3 Vet. App. at 225.

Right Ankle Disability

Finally, the Board turns to the Veteran's right ankle disability claim.

Initially, there is competent evidence of a current disability.  VA treatment records clearly annotate the Veteran's history of chronic right ankle strain and related pain.  As such, the Veteran has repeatedly utilized the assistance of an ankle brace and over-the-counter medication to assist with managing his symptoms.  Accordingly, the Board finds that the first Shedden element has been met.  

However, the evidence of record does not establish a related in-service injury or event.  During the June 2008 DRO hearing, the Veteran testified that he injured his right ankle while playing basketball at Fort Meade in 1980.  As a result, the Veteran experienced significant ankle swelling, and sought treatment at sick call the following day.  There, the Veteran was instructed to utilize an ace bandage and air cast for approximately two weeks.  However, the Veteran reports that he has continued to experience right ankle pain since that time.

As set forth above, a veteran is generally competent to report that which he perceives through the use of his senses, including an in-service ankle injury.  See Layno, 6 Vet. App. at 469 (1994).  However, the additional evidence of record directly refutes a central aspect of the Veteran's claim.  Specifically, STRs from 1980 indicate that the Veteran sprained his left ankle during a basketball game, not his right ankle.  Subsequent STRs are entirely silent for reports of a right ankle injury or the treatment thereof, and no right ankle disability was recorded during the Veteran's April 1995 exit examination.  As such, the Board finds that the second Shedden element has not been met.   

Again, the Board acknowledges that the Veteran has not undergone VA ankle examination to date.  However, in the total absence of evidence speaking to a possible nexus in this case, the Board finds that such an examination is not warranted at this time.

Accordingly, the Veteran's claim for entitlement to service connection for a right ankle disability is denied.  


ORDER
 
Entitlement to service connection for an anal or rectal disability, to include hemorrhoids, is denied.


Entitlement to service connection for a right ankle disability is denied.



REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's remaining claims.  

Bilateral Foot and Skin Claims

The Veteran has not yet undergone VA examination with regard to his bilateral foot or skin claims.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon, 20 Vet. App. at 83.  Such examinations are warranted at this time.  

With regard to the Veteran's bilateral foot claim, VA treatment records indicate that the Veteran currently suffers from a right foot disability.  In May 2009, the Veteran presented with right foot bunions and joint pain.  In July 2009, the Veteran rated his right foot pain as an eight out of ten.  As a result, the Veteran was scheduled to undergo right foot surgery in 2012, although it is unclear whether said surgery was completed.  Review of the Veteran's STRs suggest that this disability may have existed since service, as the Veteran received in-service treatment for bony protrusions in March 1988.  However, there is no competent medical opinion of record addressing the possible nexus between the Veteran's in-service foot treatment and his current disability.  Accordingly, the Board finds that a remand is now warranted such that an etiological opinion may be obtained.   
Similarly, the Veteran's STRs indicate in-service treatment for boils in April 1982, and current VA treatment records note an ongoing history of intermittent rashes.  See VA treatment records dated July 2009.  However, the possible etiological link between the Veteran's in-service treatment and his current disability has yet to be assessed.  Further, the Veteran has posited that his current skin disability is related to his in-service exposure to chemical agents during service in the Gulf.  To that end, the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) confirms his service in Southeast Asia, and his duty assignment as a chemical operations specialist.  As such, the Board finds that there is sufficient evidence of record to obtain a VA etiological opinion at this time.

Gastrointestinal and Sleep Apnea Claims

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In making such a determination, the Board will consider such factors as whether a definitive nexus opinion was offered as supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  

Here, the Veteran's gastrointestinal system was observed during VA examinations in July 1997 and March 2014, during which the Veteran was diagnosed with both gastritis and GERD.  However, neither VA examiner provided an opinion regarding the etiology of these conditions.  As such, the Board finds that a remand is now warranted such that proper nexus opinions may be obtained.  

Similarly, the Veteran underwent VA sleep apnea examinations in December 2012 and March 2014.  However, the December 2012 examiner addressed only the etiological link between the Veteran's sleep apnea and his service-connected PTSD, and provided no opinion regarding any direct causal link to service.  Further, the March 2014 failed to provide any nexus opinion.  Nonetheless, there is notable evidence of record indicating that the Veteran's symptoms onset during service.  See July 2009 ex-wife's statement; June 2010 appellant's statement; and January 2014 buddy statement.  As such, the Board finds that a new VA examination is warranted at this time.

Hearing Loss

The Veteran essentially contends that he has hearing loss due to service.  He testified before a Decision Review Officer (DRO) that he experienced difficulty hearing during service due to in-service noise exposure.  The Board notes that the Veteran is competent and credible with regard to in-service noise exposure as well as any current hearing loss.  He has not been provided an examination to determine the nature and etiology of any current hearing loss, and must be provided one on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Dental Nerve Injury Claim

VA is obligated to provide a new medical examination when the available evidence is too old for an adequate evaluation of a veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191   (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Here, the Veteran most recently underwent VA dental examination more than five years ago, in May 2012.  It does not appear that the Veteran's dental disability has been examined by a private or VA treatment provider since that time.  As such, the Board finds that a new VA examination is now warranted to assess the current severity of the Veteran's dental disability.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from February 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for new VA examinations to assess the current nature and etiology of the claimed bilateral foot, skin, gastrointestinal, and sleep apnea disabilities.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify any bilateral foot, skin, gastrointestinal, and sleep apnea disabilities that have existed in the Veteran during the pendency of this appeal.  

With regard to each diagnosed disability, the examiner(s) must then indicate the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disability began in service, was caused by service, or is otherwise related to service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's skin disability began in service, was caused by service, or is otherwise related to service, to included contended exposure to chemical agents?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disability began in service, was caused by service, or is otherwise related to service, to included contended exposure to chemical agents or ionizing radiation?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disability was caused or aggravated by the Veteran's PTSD?  

e.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service?

f.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's PTSD? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an audiological examination to determine the current nature and etiology of any hearing loss disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's lay statements.  A full history should be elicited from the Veteran.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested during or is otherwise related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

4.  Additionally schedule the Veteran for a new VA examination to assess the current nature and severity of his dental nerve injury.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria per Diagnostic Code 8207.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

5.  Readjudicate the Veteran's claims.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


